Beck, Ch. J.
— The action was based upon two promissory notes and certain accounts, which were filed with the justice. The defendant, upon the trial, denied orally his liability upon the claims, and, upon the issue thus formed, a trial was had, resulting in a judgment against him. Without any additional pleadings, a trial was had in the circuit court, with like result. No objection whatever was made, in either the justice’s or circuit court, to the form of the proceedings or to the insufficiency of the claim, as made against defendant, in substance or in form.
Defendant now insists that there is error in the judgment of the circuit court, •' because there is no paper on file in the case, and no statement in the transcript of the justice, showing the nature and amount of plaintiff’s demand on the notes.” Let this be admitted, and that there ought to have been a statement of the character indicated. It pertained to the pleadings of the plaintiff, to the form of the presentation of his cause of action, and its omission, if erroneous, ought to have been objected to in the courts below. Nothing is better settled than that objections of this kind will not be heard if made for the first time in this court. But the statement of fact in defendant’s objection is not correct; the notes themselves were filed, and showed the “ nature and amount of plaintiff’s demand ” thereon.
The questions presented by the case demand no further consideration.
Affirmed.